                                        Case 2:20-cv-00846-JAD-NJK Document 9 Filed 06/19/20 Page 1 of 2



                                    1
                                        JEROME R. BOWEN, ESQ.
                                    2   Nevada Bar No. 4540
                                        BOWEN LAW OFFICES
                                    3   9960 W. Cheyenne Avenue, Suite 250
                                        Las Vegas, Nevada 89129
                                    4   Telephone: (702)240-5191
                                        Facsimile: (702) 240-5797
                                    5   twilcox@lvlawfirm.com
                                        Attorneys for Plaintiffs
                                    6
                                    7                               UNITED STATES DISTRICT COURT
                                    8                                      DISTRICT OF NEVADA
                                    9                                                   *
                                   10
                                         PARAMOUNT PROMOTIONS, LLC, a
702-240-5191 FAX: 702-240-5797




                                   11
 9960 W. Cheyenne Ave, Suite 250




                                         Nevada limited liability company; KEVIN
                                         COFFERS, as a Managing Member, Owner,
    BOWEN LAW OFFICES




                                   12                                                       Case No. 2:20-cv-00846-JAD-NJK
    Las Vegas, Nevada 89129




                                         Stockholder, Officer and/or Director and
       Conquistador Plaza




                                   13    individually;
                                                                  Plaintiff,                Order Granting Stipulation to Extend
                                   14         vs.                                              Time to Respond to Summary-
                                                                                                     Judgment Motion
                                   15
                                         STATE FARM FIRE AND CASUALTY
                                   16    COMPANY, a foreign corporation; and DOES                         [ECF No. 8]
                                         I through X; and ROE CORPORATIONS I
                                   17    through X.
                                                               Defendants.
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23          Plaintiffs and Defendant have stipulated and agreed to an extension of time from June 16,
                                   24   2020 to June 19, 2020 for Plaintiffs to file their Response to Defendant’s Motion for Summary
                                   25   Judgment on Plaintiffs’ Second and Third Causes of Action, or in the Alternative, Motion to Dismiss
                                   26   Plaintiffs’ Second and Third Causes of Action (ECF 5) filed on May 26, 2020. The reasons
                                   27   supporting this stipulation are as follows: Given the unfortunate circumstances associated with
                                   28   COVID-19, Plaintiff’s counsel has invoked limited and remote working conditions for its office.
                                        Case 2:20-cv-00846-JAD-NJK Document 9 Filed 06/19/20 Page 2 of 2



                                    1   Counsel requires additional time to have meaningful discussions with client(s) and file review as to

                                    2   provide the Court a complete outline of facts and issues.

                                    3          This is the first extension of time requested by the Parties related to this Motion, which is

                                    4   made in good faith and not for purposes of delay.

                                    5
                                        Dated this 16th day of June, 2020.               Dated this 16th day of June, 2020.
                                    6
                                         /s/ Jerome R. Bowen, Esq.                       /s/ Renee Finch, Esq.
                                    7   Jerome R. Bowen, Esq.                            M. Caleb Meyer, Esq. (Nevada Bar No. 13379)
                                        Nevada Bar No. 4540                              Renee Finch, Esq. (Nevada Bar No. 13118)
                                    8   BOWEN LAW OFFICES                                MESSNER REEVES, LLP
                                        9960 W. Cheyenne Avenue, Suite 250               9845 West Russell Road, Suite 300
                                    9   Las Vegas, Nevada 89129                          Las Vegas, NV 89148
                                        Attorney for Plaintiffs                          Attorneys for Defendant
                                   10                                                    STATE FARM FIRE & CASUALTY COMPANY
702-240-5191 FAX: 702-240-5797




                                   11
 9960 W. Cheyenne Ave, Suite 250
    BOWEN LAW OFFICES




                                   12
    Las Vegas, Nevada 89129




                                                                                     ORDER
       Conquistador Plaza




                                   13
                                                           IT IS SO ORDERED.
                                   14
                                               Dated this 19th day of June, 2020.
                                   15
                                   16                                                 ________________________________
                                                                                      U.S. District Judge Jennifer A. Dorsey
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28                                               Page 2 of 2
